PER CURIAM.
Elinor B. Crudele appeals eight orders entered after final judgment in a dissolution of marriage proceeding. We conclude that the post-judgment orders were properly within the scope of the trial court’s authority under Florida Rule of Civil Procedure 1.570 and Florida Rule of Appellate Procedure 9.600(c). The final judgment was not stayed pending appeal and has since been affirmed. We find that no error of law has been shown *1018on this appeal, and the orders under review are affirmed.